NOVOGEN LIMITED ABN 37-063-259-754 www.novogen.com Level 1, 1-7 Waterloo Road, NORTH RYDE, NSW, 2113 Telephone: 02 9878 0088 APPENDIX 4E incorporating ANNUAL REPORT FOR THE YEAR ENDED 30 JUNE, 2012 RESULTS FOR ANNOUNCEMENT TO THE MARKET $’000 Revenue from continuing operations down 25.3% to Loss after income tax from continuing operations down 20.1% to Net profit for the period attributable to members up 120.1% to The amounts included in this report are for the financial year ended 30 June, 2012. Comparative figures are for the previous corresponding period being the financial year ended 30 June, 2011 unless otherwise stated. The Directors of Novogen Limited do not recommend the payment of a dividend at year end. During the year Novogen Limited distributed to its shareholders, by way of a dividend, 90% of the rights it received from its majority owned subsidiary, MEI Pharma, Inc. (“MEI”), under MEI’s rights offering which concluded in May, 2012. Refer to Operating and Financial Review shown in the attached Directors’ Report for an explanation of the above disclosures. CONTENTS Page No. Directors' Report 4 – 27 Auditor’s Independence Declaration 28 Corporate Governance Statement 29 – 34 Statement of Comprehensive Income 35 Statement of Financial Position 36 Statement of Changes in Equity 37 Statement of Cash Flows 38 Notes to the Financial Statements 39 – 83 Directors' Declaration 84 Independent Audit Report to the Members 85 – 86 ASX additional information 87 – 88 DIRECTORS’ REPORT Your Directors submit their report for the year ended 30 June, 2012. This annual report has been based on financial statements which have been audited. DIRECTORS The names and details of the Company’s Directors at the date of this report are as follows: Mr WD Rueckert – Chairman Mr JT Austin Mr JP O’Connor – appointed 25 May, 2012 Mr PR White Mr RC Youngman Former directors who served during the twelve months ended 30 June, 2012: Mr PDA Scutt – resigned 25 May, 2012 Directors were in office for the entire period unless otherwise stated. Names, qualifications, experience and special responsibilities William D Rueckert Non-executive Chairman Mr Rueckert has been director of the Company since March 2009 and was elected Chairman of Novogen Limited effective 18 October, 2010. Mr Rueckert was a Director of MEI Pharma (“MEI”) (formerly Marshall Edwards, Inc.) between March 2007 and March 2009 and was reappointed as a Director in March 2011. Mr Rueckert is the Managing Member of Oyster Management Group LLC an investment fund specialising in community banks. From 1991 to 2006 he was President and Director of Rosow & Company, a private investment firm based in Connecticut with interests in the petroleum and resort development industries. From 1981 until 1988 he was President of United States Oil Company, a publicly traded oil exploration business. Among his many civic associations, Mr Rueckert is Director and President of the Cleveland H. Dodge Foundation, a private philanthropic organisation in New York City and Chairman of the Board of the Trustees of Teachers College, Columbia University. Other current and former directorships held in the last three years Mr Rueckert is currently a Director of Chelsea Therapeutics, Inc. a Nasdaq listed drug development company and Fairfield County Bank, a community bank in Ridgefield, Connecticut. Mr Rueckert is currently a Director of NASDAQ listed, Novogen subsidiary, MEI. During the last three years Mr Rueckert has served as a Director for the Emergency Filtration Products, Inc. and Rapid Pathogen Screening, Inc. Special responsibilities Chairman of the Board Chairman of the Remuneration Committee Member of the Audit Committee 4 DIRECTORS’ REPORT Josiah T Austin Non-executive Director Mr Austin is a United States resident and the largest shareholder in Novogen. He is managing member of El Coronado Holdings, LLC, a privately owned investment holding company, which invests in public and private companies.He and his family own and operate agricultural properties in the states of Arizona, Montana, and Northern Sonora, Mexico through El Coronado Ranch & Cattle Company, LLC and other entities.Mr Austin previously served on the Board of Directors of Monterey Bay Bancorp of Watsonville, California, and was a prior board member of New York Bancorp, Inc., and North Fork Bancorporation. Other current and former directorships held in the last three years During the last three years Mr Austin has served as Director of Goodrich Petroleum, Inc., a position he has held since 2002. Special responsibilities Member of the Audit Committee Member of the Remuneration Committee John P O’Connor Non-executive Director BEc., MAICD Mr O’Connor has spent his working life in the financial industry. In this time he has worked both in funds management and as a stockbroker. He has worked in the UK, US and in Australia.He has held management roles and been a Partner in securities businesses. He served on the Board of Lonsec Securities, a Zurich Insurance owned business, for several years. He has been a consultant to several biotech businesses, including Novogen Limited and MEI , assisting with fundraising. Other current and former directorships held in the last three years Mr O’Connor is currently on the Board of the Fragile X Association of Australia, a not for profit organisation. Peter DA Scutt Non-executive Director B Com Mr Scutt is an Australian based corporate advisor who is currently a consultant to specialist corporate advisory house, Spark Capital.Mr Scutt has broad investment and corporate finance experience through his past positions as co-founder and CEO of Texel Capital and managing partner of BT Venture Partners.His early career was highlighted by senior positions, over a 12 year period, at Bankers Trust Company both in Australia and New York where he was a partner and senior managing director. Mr Scutt has a Bachelor of Commerce from the University of NSW. Other current and former directorships held in the last three years During the last three years Mr Scutt has served as an alternate Director of Print and Digital Publishing Pty Ltd. 5 DIRECTORS’ REPORT Ross C Youngman Non-executive Director B Com, MBA Based in Australia, Mr Youngman is co-founder and Chief Executive Officer of Five Oceans Asset Management and has over 25 years' international experience in the finance industry covering stockbroking, financial planning and asset management. He spent 12 years with Bankers Trust and Deutsche Bank in both Sydney and New York and was most recently Chief Executive Officer of Deutsche Asset Management in Australia.Prior positions included Head of Deutsche Asset Management's US mutual fund business and Head of BT Funds Management's US asset management business. Mr Youngman has a Bachelor of Commerce from the University of Tasmania and an MBA from Columbia Business School, New York. Peter R White Non-executive Director AB, MBA Mr White is a United States resident and is a corporate finance professional with over 30 years’ experience in financing and advising companies in the US. He has broad industry experience including technology, media and communications, business services and energy distribution. Among current responsibilities, Mr White is building a leveraged finance business servicing private equity firms in the US for RBS Citizens Bank. Mr White has previously worked in senior positions for several large North American financial services leaders, including BankBoston, Fleet Securities, GE Capital, CIT Group and TD Bank. Mr White was educated at Dartmouth College, AB Cum Laude 1977 and has an MBA from The Wharton School - University of Pennsylvania. Special responsibilities Chairman of the Audit Committee Member of the Remuneration Committee COMPANY SECRETARY Ronald L Erratt FINA Mr Erratt has been the Company Secretary of Novogen Limited since it floated on the Australian Stock Exchange in 1994. He is also the Company Secretary for all the wholly-owned subsidiaries of Novogen. Mr Erratt has over 30 years experience in accounting and commercial roles. Prior to joining Novogen he was the Director of Superannuation Fund Administration at Towers Perrin, an international firm of Actuaries and Management Consultants. Mr Erratt’s employment was terminated on 31 December, 2010. However he continues to provide consulting services to the Company and has remained as the Company Secretary following the termination of his employment. 6 DIRECTORS’ REPORT Directors' interests in the shares and options of the Company At the date of this report the interests of the Directors, and their related parties, in the shares and options of Novogen Limited were: Ordinary shares fully paid Options Number outstanding Exercise price Expiry date JT Austin - WD Rueckert 26 January, 2015 JP O'Connor 1 March, 2013 6 May, 2014 PR White - 26 January, 2015 RC Youngman - 26 January, 2015 KEY FINANCIAL DATA Percentage $'000 $'000 change Revenue from continuing operations %) Profit/(loss) from ordinary activities after tax attributable to members ) % Profit/(loss) for the period attributable to members ) % Net tangible assets per share (dollars) Earnings per share Cents Cents Basic and diluted earnings/(loss) per share (attributible to members) Dividends paid or recommended The Directors of Novogen Limited do not recommend the payment of a dividend at year end. During the year Novogen Limited distributed to its shareholders, by way of a dividend, 90% of the rights it received from its majority owned subsidiary, MEI, under MEI’s rights offering which concluded in May, 2012. More information on the rights offering is included below under “corporate developments”. 7 DIRECTORS’ REPORT Corporate Information Novogen Limited is a company limited by shares and is incorporated and domiciled in Australia. Novogen Limited shares are publicly traded on the Australian Stock Exchange (ASX). The trading symbol on the ASX is “NRT”. Novogen Limited’s ordinary shares trade in the US in the form of ADRs on the NASDAQ Capital Market. Each ADR represents twenty-five ordinary Novogen shares. The trading symbol on NASDAQ is “NVGN”. Nature of operations and principal activities The principal activities of the entities within the Group during the year were: · pharmaceutical research and development; and · marketing of consumer healthcare products (until August 2011). Employees The Group employed 13 people as at 30 June, 2012 (2011: 21 people). 8 DIRECTORS’ REPORT OPERATING AND FINANCIAL REVIEW Operating results for the year Cash resources At 30 June, 2012, the Group had total funds of $8.3 million compared to $6.0 million at 30 June, 2011. The Company received cash of $10.1 from the sale of its consumer products business in August, 2011. Cash was used to fund the Group’s operations including the drug development program undertaken by Novogen’s US subsidiaries MEI Pharma, Inc. (“MEI”), Glycotex, Inc. (“Glycotex”) and in connection with the restructuring undertaken following the sale of the consumer products business. Revenue The Group earned revenues from continuing operations for the year ended 30 June, 2012 of $1.5 million versus $2.0 million in the previous corresponding period. The decrease relates to additional royalty revenue recognised in the prior period as a result of a renegotiation of the terms of the licence agreement, not repeated this period. The Company also experienced a decrease in the dividend income received from a small investment the Company held in Nox Technology, which was partially offset by an increase in interest earned due to higher cash balances held following the sale of the consumer products business. The Company had been looking at strategic alternatives for its consumer products business. The consumer products business was not part of the Company’s longer term focus of therapeutic drug development, which the Company is undertaking through its majority owned subsidiaries MEI and Glycotex. The Company commenced a planned process to dispose of this business and in April 2011 appointed a financial advisor to actively search for a buyer. This process concluded with the sale of the consumer products business in August 2011. This business has been classified as a discontinuing operation for the purposes of this report. The group earned revenue from discontinuing operations for the year ended 30 June, 2012 of $1.0 million versus $11.4 million for the year ended 30 June, 2011. Consumer product sales Sales of consumer health care products for the year ended 30 June, 2012 were $1.0 million, a decrease of $9.8 million from $10.8 million for the twelve months ended 30June, 2011. The decrease was as a result of the consumer products business only operating for one month of the year before it was sold in August 2011. Other revenue from discontinuing operations for the year ended 30 June, 2012 was nil compared to $0.5 million for the twelve months ended 30 June, 2011. The decrease was due to up-front licence fees received in the prior period, not repeated in the current year, as a result of the sale of the consumer products business in August 2011. Net profit The operating profit attributable to Novogen shareholders for the financial year, after allowing for losses attributable to non-controlling interests of $2.6 million, increased by $7.8 million or 121% to $1.3 million from a loss of $6.5 million for the previous year. The net loss from continuing operations after income tax for the consolidated Group for the year ended 30 June, 2012 reduced by $2.2 million to $8.7 million from $10.9 million for the previous year. The reduction in the Group’s net loss for the year ended 30 June, 2012 was primarily due to reduced general and administrative expenses partly offset by increased research and development costs. 9 DIRECTORS’ REPORT Research and development expenses have increased by $1.5 million to $5.4 million for the year ended 30 June, 2012, as a result of MEI conducting new Phase I clinical trials for ME-143 and ME-344 combined with the cost for drug manufacture and development for these two drug compounds. These additional costs were partly offset by savings in onerous lease costs incurred in the prior period, not repeated this period. General and administrative costs have decreased by $3.8 million due to a number of factors including a net gain of $1.2 million from the movement of the derivative liability recognised by MEI in the prior period. Additional savings of $0.8 million for salary, wages and associated costs were achieved following the company restructuring of the Australian business that occurred in December 2010 and further changes that were implemented following the sale of the consumer business in August 2011. Additional savings of $0.6 million relate to termination payments incurred during the year of $0.1 million compared to $0.7 million in the prior year. Further savings of $1.0 million have been experienced with currency gains of $0.2 for the period ended 30 June, 2012 compared to currency losses of $0.8 million for the prior period. The net profit after tax from discontinuing operations was $7.4 million for the year ended 30 June, 2012 compared to $1.5 million for the previous year ended 30 June, 2011. The discontinued operations represents the Company’s consumer products business which was sold in August 2011 for $10.1 million. As a result, sales revenue represents only one months operations during the year ended 30 June, 2012. Costs associated with the sale of this business include commission and legal fees of $0.5, termination payments of $1.0 million and cost of goods sold of $0.7 million. Corporate developments Novogen Board of Directors On 25 May, 2012, Mr John O’Connor was appointed to the Board following the resignation of Mr Peter Scutt. Mr O’Connor brings broad financial experience and expertise to the Board. More information on each of the Directors is contained under the item “Directors” commencing on page 4. Investment in MEI Pharma, Inc. During the year Novogen has continued its support of its majority owned subsidiary MEI Pharma, Inc. (“MEI”), formerly Marshall Edwards, Inc., through a number of cash investments to support the continued development of MEI’s drug development programs. In September, 2011, Novogen Limited purchased common stock of MEI in a private placement for a total investment of US$2 million through the purchase of 1,333,333 common shares. In December 2011 Novogen Limited made an additional investment of US$2 million in MEI with the purchase 1,941,747 common shares. Following approval by its shareholders at an Extraordinary General Meeting held on 7 May, 2012, Novogen Limited invested a further US$4 million in MEI under the MEI rights offering (described in more detail below) with the purchase of 8,988,674 units, amounting to 4,494,337 common shares and warrants to purchase 2,247,168 common shares at a unit price of US$1.19 per share. These warrants will expire in May 2017. Novogen owned 63.5% of MEI at 30 June, 2012. 10 DIRECTORS’ REPORT Sale of OTC business On 1 August, 2011 Novogen completed the sale of its consumer products business to Pharm-a-Care Laboratories Pty Limited for a total sale price of $10.1 million. The sale of the consumer business follows the review by the Board of the Company of the strategic alternatives for its consumer products business.While this business has grown over the past 12 months and is profitable, it did not fit with the Company’s longer term focus on therapeutic drug development programs primarily, through the Company’s majority owned subsidiaries MEI and Glycotex. Building Lease Assignment Following the transition of the research and development function of MEI to the US and the sale of the consumer business, the Company sought alternative arrangements to utilise the excess space in the building it had leased in North Ryde. In June 2012 the Company assigned its lease obligations for the North Ryde premises and relocated to a smaller office in North Ryde. Nox Technology Investment Disposal During the year the Company disposed of its investment in Nox Technology, Inc for total profit of $0.2 million. Glycotex, Inc. On 25 January, 2012, Novogen offered to purchase the shares held by the minority shareholders in Glycotex, Inc. (“Glycotex”) in exchange for issuing Novogen Limited shares. The offer was based on issuing three Novogen shares for every share held in Glycotex. Novogen issued 1,429,782 shares as a result of this offer and currently owns 99.7% of Glycotex following this transaction. Nasdaq On 21 July, 2011 the Company received a notice from Nasdaq notifying it that for the last 30 consecutive business days the bid price of the Company’s American Depository Receipts (“ADR’s”) closed below the minimum US$1.00 per share requirement for continued inclusion on the Nasdaq Capital Market under Nasdaq Rule5450(a)(1).The Company was afforded a grace period of 180 calendar days, or until 17 January, 2012, to regain compliance in accordance with Nasdaq Rule5810(c)(3)(A). The Company announced on 30 December, 2011, that it had modified the provisions of its ADR program. The previous conversion ratio of 5 Novogen Limited ordinary shares for each ADR share has become 25 Novogen Limited ordinary shares for each ADR share. The change was effective from 3 January, 2012.The change in the ADR ratio had no effect on the number of outstanding common shares the Company has on issue or the listing of its common shares on the ASX. Following the ADR ratio change the Company received confirmation from Nasdaq on 18 January, 2012confirming that for the ten consecutive business days, from 3 January, 2012 to 17 January, 2012, the closing bid price of the Company’s American Depository Receipts (“ADR’s”) had been at US$1.00 per ADR or greater. Accordingly, the Company has regained compliance with Listing Rule 5550(a)(2) and this matter is now closed. Notification from the Nasdaq Stock Market has no bearing on the ASX listing. 11 DIRECTORS’ REPORT MEI Pharma, Inc. Capital Raising May 2011 Private Placement On 16 May, 2011, MEI entered into an Amended and Restated Securities Purchase Agreement (the “Amended Securities Purchase Agreement”) with certain accredited investors pursuant to which MEI agreed to issue and sell to the investors certain shares of MEI’s common stock, and warrants to purchase additional shares of common stock. Pursuant to the Amended Securities Purchase Agreement, in May 2011 MEI issued to the investors: (i)835,217 shares (the “Initial Shares”) of common stock, at a purchase price of US$1.333 per share; (ii)series A warrants (the “Series A warrants”) which initially represented the right to purchase up to 626,413 shares of common stock, up to a maximum of 2,250,564 shares; and (iii)series B warrants (the “Series B warrants”) which initially represented the right to purchase up to 2,165,534 shares of common stock in MEI. In addition, MEI agreed to issue certain additional shares of common stock (the “Adjustment Shares”) to the extent the price of the common stock was below US$1.333 per share, but greater than or equal to US$0.75 per share, on certain dates (“Adjustment Dates”) during the period ending 26 June, 2012, including as a result of a subsequent offering by MEI of its securities at a price below the purchase price of the Initial Shares. The number of Adjustment Shares issuable was initially limited to 649,242, subject to proportionate increases to the extent the Series B warrants have been exercised prior to the applicable Adjustment Date, up to a maximum of 2,332,583 shares. If the trading price of MEI’s common stock was below US$0.75 per share on any Adjustment Date, MEI would, in addition to issuing the applicable number of Adjustment Shares, refund to the investors an amount per share of its common stock received by the investors in the transaction equal to the difference between US$0.75 and the price of the common stock on such Adjustment Date. The transactions contemplated by the Amended Securities Purchase Agreement are referred to as the May 2011 private placement. Upon the closing of the May 2011 private placement, MEI also issued warrants to the placement agent for the purchase of up to 210,053 shares of MEI common stock, which warrants were exercisable on the same terms as the Series A warrants. On 29 December, 2011, MEI issued an aggregate of 667,272 Adjustment Shares to the investors in accordance with the calculation of the applicable price, based on the trading price of MEI’s common stock, with respect to the first Adjustment Date. Additionally, on 29 December, 2011, MEI issued an aggregate of 245,700 Adjustment Shares to the investors in connection with the private placement of common stock to Novogen that closed on 29 December, 2011. Terms of Series A and Series B Warrants The Series A warrants became exercisable on the six month anniversary of the 18 May, 2011 closing of the May 2011 private placement. The Series A warrants will expire on the fifth anniversary of the date on which the Series A warrants first became exercisable. Prior to the amendment of the warrant terms in September 2011 in conjunction with the Supplemental Agreement, as defined and described below, the Series A warrants were initially exercisable at an exercise price of US$1.57 per share, subject to adjustment as provided in the Series A warrant agreements. Under the terms of the warrant agreements, the number of shares of common stock issuable upon exercise of the Series A warrants would be increased by an amount equal to 75% of the number of shares of common stock issued upon each exercise of the Series B warrants. Prior to the amendment of the warrant terms in September 2011 in conjunction with the Supplemental Agreement, as described below, the initial exercise price per share of the Series B warrants was equal to the lower of (i)US$1.333, and (ii)85% of the arithmetic average of the lowest eight weighted average prices of MEI’s common stock during the 20 consecutive trading day period in the case of a voluntary exercise by the holders, ending on the trading day immediately preceding the date of delivery of a notice of exercise. 12 DIRECTORS’ REPORT In July and August 2011, the investors exercised an aggregate of 1,294,000 Series B warrants for 1,294,000 shares of MEI’s common stock. MEI received net proceeds of US$1,094,000 in conjunction with the exercise of the Series B warrants. Pursuant to the terms of the Amended Securities Purchase Agreement, an additional 970,500 Series A warrants became exercisable as a result of these Series B warrant exercises. Supplemental Agreement On 28 September, 2011, MEI entered into a Supplemental Agreement (the “Supplemental Agreement”) with each of the investors party to the Amended Securities Purchase Agreement. Pursuant to the Supplemental Agreement, each of the Series A warrants and the Series B warrants issued pursuant to the Amended Securities Purchase Agreement were amended and restated (the “Amended Series A Warrants” and “Amended Series B Warrants”, respectively). The exercise price of each of the Series A warrants and Series B warrants was reduced to US$1.00 per share. As amended, the exercise price of the Amended Series A Warrants is no longer subject to further adjustment upon the occurrence of certain events, including the subsequent sale or deemed sale by MEI of shares of its common stock at a price per share below the exercise price of the Amended Series A Warrants; however, the Amended Series A Warrants continue to provide for certain customary anti-dilution adjustments. The Series B warrants were amended to permit the exercise of such warrants on a cashless basis. Pursuant to the terms of the Supplemental Agreement, on 28 September, 2011, the investors exercised, on a cashless basis, the Amended Series B Warrants for all of the remaining shares of common stock for which such Amended Series B Warrants were exercisable, resulting in the issuance by MEI of an aggregate of 305,603 shares of its common stock. As of 28 September, 2011, there were no remaining outstanding Series B warrants. The Supplemental Agreement also effected certain amendments to the Amended Securities Purchase Agreement, including the extension, through 28 September, 2013, of the period during which the investors have the right to participate in subsequent equity offerings of MEI. In connection with the amendments described above, MEI made cash payments to the investors in an aggregate amount of US$365,000. Derivative Liabilities The Company accounted for the Series A and B warrants and the Adjustment Shares feature pursuant to the Amended Securities Purchase Agreement in accordance with accounting guidance for derivatives. Additionally, the Company determined that the Adjustment Shares feature, as specified in the Amended Securities Purchase Agreement, resulted in an embedded derivative. As a result of amending the Series A and Series B warrant terms pursuant to the Supplemental Agreement, and the exercise of the Amended Series B Warrants, as described above, the Series A and Series B warrants are no longer considered to be derivatives as of 30 September, 2011. As a result of MEI’s completion of its contractual obligations under the Amended Securities Purchase Agreement related to the issuance of Adjustment Shares, the Company had no remaining derivative liabilities as of 30 June, 2012. Rights Offering On 26 March, 2012, MEI’s registration statement on Form S-1, filed with the Securities and Exchange Commission, became effective. The Form S-1 was filed in connection with MEI’s rights offering (“Rights Offering”) to its existing stockholders and to holders of MEI’s Series A warrants issued in connection with the May 2011 private placement. Pursuant to the Rights Offering, MEI distributed one subscription right for each share of its common stock and each Series A warrant exercisable for a share of its common stock to holders of record as of 30 March, 2012. Each subscription right entitled the holder to purchase one Unit, which consisted of 0.5 shares of MEI’s common stock and a warrant to purchase 0.25 shares of MEI’s common stock. 13 DIRECTORS’ REPORT For every two Units purchased in the Rights Offering, stockholders received one share of common stock in MEI for a purchase price of US$0.89 per share, which represented a 10 percent discount to the volume-weighted average price of MEI’s common stock for the 30 consecutive trading days ending on, and inclusive of, 13 March, 2012, and warrants to purchase one-half of one share of MEI’s common stock with an exercise price of US$1.19 per share, which represented a 20 percent premium to the volume-weighted average price of MEI’s common stock during the same period. The warrants are exercisable for a five-year period beginning on 11 May, 2012. The Rights Offering also included an over-subscription privilege, which entitled stockholders to purchase additional Units that remained unsubscribed at the expiration of the Rights Offering. The subscription period expired on 11 May, 2012. Eligible participants exercised subscription rights to purchase 11,660,606 Units under the offering, including 8,988,675 Units purchased by Novogen Limited (described above). Based on the irrevocable exercise of the subscription rights, MEI issued 5,830,202 shares of its common stock and warrants to purchase 2,915,152 shares upon exercise of the warrants (subject to adjustment for fractional shares). Gross proceeds of US$5.2 million were received in connection with the Rights Offering. Nasdaq During fiscal year 2011, MEI received deficiency notices from The Nasdaq Stock Market (“Nasdaq”) regarding non-compliance with the minimum stockholders’ equity and the minimum Market Value of Publicly Held Shares in accordance with Nasdaq Listing Standards for the Nasdaq Global Market. In March2011 MEI received a positive response from the Nasdaq Listing Qualifications Staff indicating that its request for a transfer and continued listing on the Nasdaq Capital Market had been granted. MEI’s common stock began trading on the Nasdaq Capital Market effective with the open of business on 16 March, 2011. Under Nasdaq rules, failure to maintain minimum stockholders’ equity of US$2.5 million may result in the delisting of MEI’s common stock from the Nasdaq Capital Market, in which case MEI would have 45 calendar days from the date of notification by Nasdaq to submit a plan to regain compliance. If the plan is accepted, Nasdaq can grant an extension of up to 180 calendar days from the date of the original notification for MEI to evidence compliance with this requirement. As a result of continuing losses from operations, MEI’s stockholders’ equity fell below US$2.5million as of 31 March, 2012. The gross proceeds of US$5.2 million received in connection with the Rights Offering increased MEI’s stockholders’ equity above US$2.5 million as of 15 May, 2012. On March27, 2012, MEI received notice from Nasdaq stating that, based on the closing bid price for MEI’s common stock for the last 30 consecutive business days, MEI no longer met the US$1.00 per share minimum bid price requirement for continued inclusion on the Nasdaq Capital Market under Nasdaq Rule 5550(a)(2). The notification letter states that MEI will be afforded a grace period of 180 calendar days, or until 24 September, 2012, to regain compliance with the minimum bid price requirement in accordance with Nasdaq Rule 5810(c)(3)(A). In order to regain compliance, shares of MEI’s common stock must maintain a minimum closing bid price of at least US$1.00 per share for a minimum of ten consecutive business days during the grace period. In the event MEI does not regain compliance during the initial 180 calendar day grace period, MEI may be eligible for additional time to demonstrate compliance with the minimum bid price requirement if it continues to meet certain other Nasdaq listing requirements. 14 DIRECTORS’ REPORT Clinical development The Company’s clinical development program is now run through Novogen’s subsidiaries MEI and Glycotex. MEI runs the Company’s oncology drug development program and Glycotex has been developing the Glucan based wound healing technology. MEI Clinical Product Development Programs MEI’s pipeline of drug candidates is derived from an isoflavone technology platform that has generated a number of compounds with anti-tumour activity. These compounds have been shown to interact with specific targets resulting in the inhibition of tumour metabolism, a function critical for cancer cell survival. MEI’s lead programs focus on two families of compounds with related but distinct mechanisms of action: NADH oxidase inhibitors and mitochondrial inhibitors. NADH Oxidase Inhibitors MEI’s most advanced program is a family of isoflavone compounds that includes Phenoxodiol, a first-generation compound that has been investigated in multiple human clinical studies, and a next-generation compound and lead drug candidate ME-143. ME-143 in particular has demonstrated robust anti-tumour activity in pre-clinical laboratory studies and is currently under evaluation in human clinical studies. First Generation: Phenoxodiol Phenoxodiol has been administered to more than 400 patients in clinical studies via oral or intravenous routes and appears to be well tolerated with an acceptable toxicity profile. In a Phase II clinical trial of intravenously administered Phenoxodiol in combination with platinum-based chemotherapy in women with recurrent ovarian cancer, a clinical response was observed in 19% of patients (three out of 16). These results were published in the May 2011 issue of International Journal of Gynecological Cancer. However, in a Phase III clinical trial of orally administered Phenoxodiol in combination with platinum-based chemotherapy in women with advanced ovarian cancer resistant or refractory to platinum-based drugs, a clinical response was observed in less than 1% of patients (one out of 142). Pharmacokinetic studies suggest that significantly higher blood plasma levels of active drug are measured when isoflavone compounds are administered intravenously versus orally. As a result of these findings and the clinical experience to date, MEI is actively pursuing the clinical development of its next-generation compounds using an intravenous formulation. Lead Drug Candidate: ME-143 ME-143 is a next-generation analogue of Phenoxodiol. Pre-clinical laboratory studies show that ME-143 demonstrates enhanced anti-tumour activity against a broad range of tumour cell lines when used alone or in combination with platinum-based chemotherapy when compared to Phenoxodiol. As a result, ME-143 was selected as MEI’s lead drug candidate for the NADH oxidase inhibitor program. In September 2011, MEI initiated a Phase I open label, multi-centre, dose escalation trial of ME-143 in patients with refractory solid tumours following the approval of an Investigational New Drug (“IND”) application by the US Food and Drug Administration (“FDA”). This clinical trial, conducted in collaboration with the Sarah Cannon Research Institute, was designed to evaluate the safety and tolerability of intravenous ME-143 and characterise its pharmacokinetic profile. 15 DIRECTORS’ REPORT Results from a Phase I clinical trial of intravenous ME-143 were presented at the American Society of Clinical Oncology Annual Meeting in June 2012. A total of 15 patients were enrolled in escalating dose cohorts of 2.5 mg/kg, 5 mg/kg, 10 mg/kg and 20 mg/kg. With the exception of a serious infusion reaction in one patient at the highest dose level, ME-143 was generally well tolerated with minimal toxicity in heavily treated patients. The maximum tolerated dose was defined as 20 mg/kg. In addition, the pharmacokinetic profile of intravenous ME-143 resulted in drug levels that were approximately 30 times higher than the expected exposure achieved in a Phase II trial of intravenous Phenoxodiol in combination with platinum-based chemotherapy in women with platinum-resistant ovarian cancer. MEI is now preparing for a randomized, placebo-controlled Phase II clinical trial of intravenous ME-143 in combination with gemcitabine and carboplatin, a platinum-base chemotherapy, in women with triple-negative breast cancer. Triple-negative accounts for 10-20% of all breast cancers and refers to a subgroup of breast cancers that do not express estrogen receptors, progesterone receptors or human epidermal growth factor receptor 2 (HER2). Therefore, women with triple-negative breast cancer generally do not respond to targeted therapies, leaving chemotherapy as a standard treatment option. MEI expects to begin enrolling patients in this trial during the first quarter of calendar year 2013. Program 2: Mitochondrial Inhibitors MEI’s mitochondrial inhibitor program consists of a family of compounds that includes NV-128, a first-generation compound that has shown activity against a broad range of cancers in laboratory research studies, including chemotherapy-resistant ovarian cancer cell lines, and a next-generation compound and lead drug candidate ME-344. ME-344 appears to be significantly more active than NV-128 in pre-clinical studies and is currently being investigated in human clinical studies. First Generation: NV-128 NV-128 is a novel mitochondrial inhibitor which has been shown in pre-clinical laboratory studies to disrupt mitochondrial function and induce cancer cell death by two distinct mechanisms; 1) through the induction of DNA fragmentation, and 2) through the process of destructive autophagy, wherein a cell consumes itself. Structurally, NV-128 is an analogue of Phenoxodiol, but, in contrast, uses different molecular mechanisms to promote the death of cancer cells. NV-128 has shown activity in pre-clinical models against a broad range of cancers. Treatment of cancer cells with NV-128 induces a rapid loss of cellular energy resulting in the inhibition of both mammalian target of rapamycin (mTOR1 and mTOR2) pathways, which are suggested to be central to the aberrant proliferative capacity of both mature cancer cells and cancer stem cells. Results from an ongoing collaboration with Dr Gil Mor at the Yale University School of Medicine’s Department of Obstetrics, Gynecology and Reproductive Sciences, have demonstrated that NV-128 is active against chemotherapy-resistant ovarian tumour cells. In April 2011, his colleague Dr. Ayesha Alvero presented data at the American Association for Cancer Research Annual Meeting from a pre-clinical study of NV-128 demonstrating its ability to induce mitochondrial instability, ultimately leading to cell death in otherwise chemotherapy-resistant ovarian cancer stem cells. These results were later published in the August 2011 issue of Molecular Cancer Therapeutics. Lead Drug Candidate: ME-344 ME-344 is a next-generation analogue and active metabolite of NV-128. In pre-clinical laboratory studies, ME-344 has demonstrated superior anti-tumour activity against a broad panel of human cancer cell lines compared to NV-128. MEI received FDA approval of an IND application for ME-344 in April 2012 and initiated a Phase I clinical trial of intravenous ME-344 in patients with solid refractory tumours shortly thereafter. 16 DIRECTORS’ REPORT The Phase I clinical trial is evaluating the safety and tolerability of intravenous ME-344 in escalating dose cohorts of 1.2 mg/kg, 2.5 mg/kg, 5 mg/kg, 10 mg/kg and 20 mg/kg. In addition, the trial is designed to characterise the pharmacokinetic profile of ME-344 and describe any preliminary clinical anti-tumour activity observed. Patients in the trial are administered intravenous infusions of ME-344 once weekly for three weeks and, after safety assessment, may continue weekly dosing if a clinical benefit is determined. The trial is expected to enroll up to 24 patients with final safety and pharmacokinetic data expected in the second quarter of calendar year 2013. Glycotex Clinical Product Development Programs The investigational product candidate GLYC-101 Gel, being developed by the Company’s US subsidiary Glycotex, Inc. (“Glycotex”), is intended to stimulate and modulate the natural cascade of wound healing activities in several cell populations. The product candidate is a topical glucan gel formulation to be applied directly on the wound surface. The strategic priorities for GLYC-101 include wound healing following laser ablation, burn wounds, surgical wounds, venous ulcers and diabetic ulcers. The Company has made the strategic decision this year to focus its resources on the oncology drug development program conducted by its subsidiary MEI. Therefore there have not been any advancements in the glucan development during the last 12 months. The Company reached an agreement to terminate Glycotex’s Chief Executive Officer’s employment effective 31 May, 2012 and has been evaluating a number of strategic options to best utilise the glucan technology. The Company signed an agreement to dispose of the glucan assets on 27 July, 2012 for total cash proceeds of $0.15million. Significant changes in the state of affairs During the financial year there were no significant changes in the state of affairs of the Group other than referred to in the Directors’ Report, the financial statements or the notes thereto. Significant events after the end of the reporting period On 27 July, 2012, Novogen announced that it had entered into a merger agreement with Kai Medical, a United States based company, incorporated in Delaware, whose business is focused on sleep apnea therapy devices and wireless respiration monitoring technology.The agreement is subject to a number of conditions including completion of due diligence and shareholder approval.A summary of the key terms of the merger agreement including the conditions precedent is set out in the attachment to this announcement. In addition to the merger agreement with Kai, Novogen announced that in advance of the merger with Kai Medical and subject to shareholder approval, it will undertake a capital reduction and in specie distribution to the Novogen shareholders of the shares of MEI Pharma, Inc. (“MEI”) that it owns.This distribution will allow Novogen shareholders to own their proportionate share of the MEI’s shares now held by Novogen, and also allow them to continue to hold Novogen shares after the merger with Kai Medical. The glucan technology assets which Novogen currently holds, previously being developed by Glycotex, Inc., will not be acquired by Kai Medical in the merger and Novogen completed a sale of those assets to TR Therapeutics, Inc., a privately held US corporation, on 16 August, 2012. Novogen Limited will be renamed to Kai Medical Holdings Limited when the merger becomes effective. 17 DIRECTORS’ REPORT On 9 August, 2012, MEI announced that it had entered into a definitive asset purchase agreement with S*BIO Pte Ltd, pursuant to which MEI will acquire S*BIO’s exclusive worldwide rights to Pracinostat, an investigational, potential best-in-class, oral histone deacetylase (HDAC) inhibitor. Pracinostat is an orally available, selective HDAC inhibitor that has demonstrated clinical evidence of single-agent activity, including studies in patients with advanced hematologic disorders such as acute myeloid leukemia and myelofibrosis. In addition, Pracinostat has demonstrated pharmacokinetic properties in the clinic that compare favorably to other compounds of this class. Pursuant to the terms of the agreement, MEI will issue US$500,000 of common stock to S*BIO. The agreement also includes potential success-based clinical, regulatory and sales milestone payments of up to US$75.2 million, as well as low single-digit contingent earn-out payments based on net sales. The transaction is expected to close on or about 28August, 2012, subject to S*BIO shareholder approval and certain customary closing conditions. There have been no other significant events occurring after the end of the reporting period which have had a material impact on the business. Likely developments and expected results of operations The Directors foresee that during the 2012/2013 year, following the successful planned merger with Kai Medical, the Company will continue the business currently undertaken by Kai Medical including the developing and marketing of medical devices for sleep apnea therapy and devices to measure and monitor respiration wirelessly, with no contact, and from a distance. Share options As at the date of this report there were 1,606,240 unissued Novogen ordinary shares under options (1,606,240 at the end of the reporting period), 6,487,332 unissued MEI ordinary shares under options or warrants (6,487,332 at the end of the reporting period) and 132,586 unissued Glycotex ordinary shares under options (132,586 at the end of the reporting period). Refer to Note 13 of the Financial Statements for further details of the options outstanding. The terms and conditions of each grant of options that were in existence during the financial year are as follows: Novogen Limited Grant date Date fully vested and exercisable Expiry date Exercise price $ No. ordinary shares under options at balance date 30/03/2007 30/03/2011 30/03/2012 - 1/03/2008 1/03/2012 1/03/2013 6/03/2009 6/03/2013 6/03/2014 6/05/2011 1/07/2012 26/01/2015 18 DIRECTORS’ REPORT MEI Pharma, Inc. Grant date Date fully vested and exercisable Expiry date Exercise price US$* No. ordinary shares under options at balance date* 6/08/2007 6/02/2008 6/08/2012 6/08/2007 6/08/2007 6/08/2012 30/07/2008 30/07/2008 30/07/2013 28/01/2009 28/01/2009 28/01/2014 23/04/2010 1/04/2014 23/04/2015 7/06/2010 1/06/2014 7/06/2015 18/06/2010 1/06/2014 18/06/2015 1/09/2010 1/09/2014 1/09/2015 1/11/2010 1/11/2014 1/11/2015 18/05/2011 18/11/2011 18/11/2016 1/06/2011 1/06/2015 1/06/2016 1/08/2011 1/08/2015 1/08/2016 1/09/2011 1/09/2015 1/09/2016 20/10/2011 20/10/2015 20/10/2016 11/05/2012 11/05/2012 17/05/2017 1/06/2012 1/06/2016 1/06/2017 * The number of options have been adjusted to reflect the reverse share split which occurred in March 2010. See Note 12 for more details. Glycotex, Inc. Grant date Date fully vested and exercisable Expiry date Exercise price US$ No. ordinary shares under options at balance date 29/05/2009 29/05/2011 29/05/2014 1/01/2010 1/01/2010 31/12/2014 Option holders do not have any right by virtue of the option to participate in any share issue of the Company or any other related body corporate. Shares issued as a result of the exercise of options During the year, no options were exercised by employees or consultants to acquire ordinary shares in Novogen Limited. During the year MEI issued 1,599,603 common shares following the conversion of Series B Warrants issued under the private placement in May 2011, no other options have been exercised. Since the end of the financial year no options have been exercised to acquire shares in Novogen Limited or its subsidiaries. Indemnification and insurance of Directors and Officers The Group has not, during or since the financial year, in respect of any person who is or has been a Director or Officer of the Company or related body corporate: a) indemnified or made any relevant agreement for indemnifying against a liability incurred as a Director or Officer, including costs and expenses in successfully defending legal proceedings; or 19 DIRECTORS’ REPORT b) paid or agreed to pay a premium in respect of a contract insuring against liability incurred as a Director or Officer for the costs or expenses to defend legal proceedings, with the exception of the following matter: The Group has paid premiums to insure each Director and Officer against the liabilities for costs and expenses incurred by them in defending legal proceedings arising out of their conduct involving a breach of duty in relation to the Company. The Group has not otherwise, during or since the end of the financial year, except to the extent permitted by law, indemnified or agreed to indemnify any current or former officer or auditor of the Group against a liability incurred as such by an officer or auditor. Directors' meetings During the financial year ended 30 June, 2012, the number of meetings held and attended by each Director were: Directors' meetings Meetings of Committees Audit Remuneration Number of meetings held: 20 4 - Number of meetings attended: WD Rueckert 20 4 - JT Austin 20 4 - JP O’Connor 1 - - P Scutt 19 - - PR White 19 4 - RC Youngman 20 - - Each of the Directors attended all of the Director meetings to which they were eligible to attend, with the exception of Mr White who missed one meeting. Each Director attended all of the Audit and Remuneration Committee meetings to which they were eligible to attend. Committee membership At the date of this report, the Company had an Audit Committee and a Remuneration Committee of the Board of Directors. Directors acting as members on the committees during the year were: Audit Remuneration PR White (Chairman) – appointed Chairman 18 January, 2012 WD Rueckert (Chairman) JT Austin JT Austin WD Rueckert – resigned as Chairman 18 January, 2012 PR White Rounding The amounts contained in this Report and in the Financial Statements have been rounded off under the option available to the Company under ASIC Class Order 98/0100. The Company is an entity to which the Class Order applies. Amounts have beenrounded off to the nearest thousand dollars unless otherwise stated. 20 DIRECTORS’ REPORT REMUNERATION REPORT – AUDITED This report outlines the remuneration arrangements in place for Directors and executives of Novogen Limited.The information provided in this remuneration report has been audited as required by section 308(3c) of the Corporations Act 2001. A.Principles used to determine the nature and amount of remuneration Remuneration philosophy Remuneration is assessed for Directorsand senior executives with the overall objective of ensuring maximum stakeholder benefit from the retention of a high quality executive team. The appropriateness and nature of remuneration is assessed by reference to employment market conditions. The financial and non-financial objectives of the Company are also considered when assessing the remuneration of Directors and other key management personnel. The Board has a Remuneration Committee which is responsible for determining and reviewing compensation arrangements for the key management personnel. Director’s fees The Constitution of the Company and the ASX Listing Rules specify that the aggregate remuneration of Non-executive Directors shall be determined from time to time by General Meeting. The last determination for Novogen Limited was at the Annual General Meeting held on 28 October, 2005 when the shareholders approved an aggregate remuneration of $560,000. The total Non-executive Director remuneration of Novogen Limited, including share based payments, for the year ended 30 June, 2012 utilised $345,000, (2011: $415,000) of this authorised amount. The amount of aggregate remuneration sought to be approved by shareholders and the manner in which it is apportioned amongst Directors is reviewed periodically. Non-executive Director remuneration Fees to Non-executive Directors reflect the demands which are made on, and the responsibilities of the Directors. Non-executive Directors’ fees are reviewed periodically by the Board. In conducting these reviews the Board considers independent remuneration surveys to ensure Non-executive Directors’ fees are appropriate and in line with the market. Each Non-executive Director receives a fee for being a Director of the Company. An additional fee is also paid for each Board committee on which a Director sits. The payment of additional fees for serving on a committee recognises the additional time commitment required by Non-executive Directors who serve on one or more committees. Due to the impact of the global financial crisis and the need for the Company to conserve cash, the Company’s Non-executive Directors voluntarily reduced Director’s fees by 20% with effect from 1February, 2009, this reduction was maintained for the year ended 30 June, 2012. Executive Directors and other key management personnel remuneration The Remuneration Committee of the Board of Directors is responsible for determining and reviewing compensation arrangements for the key management personnel. The Remuneration Committee assesses the appropriateness of the nature and amount of remuneration of such Officers on a periodic basis by reference to relevant employment market conditions with the overall objective of ensuring maximum stakeholder benefit from the retention of a high quality executive team. Such officers are given the opportunity to receive their base remuneration, which is structured as a total employment cost package, in a variety of forms including cash and prescribed non-financial benefits. It is intended that the manner of payment chosen will be optimal for the recipient without creating undue cost for the Group. 21 DIRECTORS’ REPORT Company result and movement in share price The following table sets out summary information about the Group’s loss and movements in share price for the five years to June, 2012. 30 June, 2012 30 June, 2011 30 June, 2010 30 June, 2009 30 June, 2008 $'000 $'000 $'000 $'000 $'000 Revenue Net Loss ) 30 June, 2012 30 June, 2011 30 June, 2010 30 June, 2009 30 June, 2008 $ Share price at start of year Share price at end of year Basic and diluted earnings/(loss) per share (cents) (attriutible to members) B.Details of remuneration Details of the remuneration of the Directors of Novogen Limited and other key management personnel and Group executives of the Novogen Group are set out in the following tables. Unless otherwise stated all Directors, other key management personnel and Group executives were in office for the whole of the financial year ending 30 June, 2012. The key management personnel of the Group are: Directors · WD RueckertChairman (Non-executive) · JT AustinDirector (Non-executive) · JP O’ConnorDirector (Non-executive) appointed 25 May, 2012 · PR WhiteDirector (Non-executive) · RC YoungmanDirector (Non-executive) · PDA ScuttDirector (Non-executive) resigned 25 May, 2012 22 DIRECTORS’ REPORT Other key management personnel · DP Gold – President and CEO - MEI · TM Zech – CFO - MEI · MG Hinze – CFO There are no executives of Novogen Limited as all executives are employed by other Group companies. With the exception of the MEI key management personnel, DP Gold and TM Zech, there are no performance conditions associated with the remuneration disclosed in the table below. MEI key management personnel may receive a cash bonus payable upon attainment of certain milestone goals established by the Board. The milestones include a number of KPI’s including financial, investor related and clinical goals. Remuneration of key management personnel and other Group executives (includes movements in executive leave provisions for untaken annual and long service leave) Short term benefits Post employment Long term benefits Termination payments Share based payments Total Salary & fees Cashbonus Non-monetary benefits Superan-nuation Long Service Leave Options $ % $ Key management personnel Non-executive Directors WD Rueckert (i) - % JT Austin - JP O'Connor ^ - P Scutt ^ - ) -10.9 % PR White - % R Youngman - % Executives CD Kearney ^ (ii) ) ) -4.4 % DP Gold ** (iii) - - - % TM Zech ** (iv) - - - % MG Hinze (v) ) - % ) % (i) Remuneration includes MEI and Glycotex Director’s fees of $54,528 (Glycotex Director’s fees have been earned but not paid as at the date of this report. The amounts owed from Glycotex are not expected to be received in cash.) (ii) Cash bonus paid August 2011 – no performance conditions attached. (iii) Cash bonus paid August 2011, represents 75% of the possible amount payable (25% forfeited) based on achieving milestone goals. (iv) Cash bonus paid August 2011, represents 100% of the possible amount payable based on achieving milestone goals. (v) Cash bonus paid September 2011 – no performance conditions attached. ** US based employee. ^ Remuneration and benefits covered period of appointment which was only part of the financial year. 23 DIRECTORS’ REPORT Short term benefits Post employment Long term benefits Termination payments Share based payments Total Salary & fees Cashbonus # Non-monetary benefits Superannuation Long Service Leave Options $ % $ Key management personnel Non-executive Directors WD Rueckert (i) - % JT Austin ^ - P Scutt ^ - % PR White ^ - % R Youngman ^ - % PA Johnston (ii) ^ - GM Leppinus ^ - PJ Nestel AO (iii)^ - Executives CD Kearney - - % RL Erratt (iv) ^ ) -9.8 % DP Gold ** - % TM Zech ** - % MG Hinze - % AJ Husband ^ - ) -6.6 % BM Palmer ^ - ) -16.3 % % (i) Remuneration includes MEI and Glycotex Director’s fees of $58,051*. (ii) Remuneration includes MEI and Glycotex Director’s fees of $79,051*. (iii) Remuneration includes MEI Director’s fees of $4,000. (iv) Remuneration excludes amounts earned as a consultant totalling $43,065 * Glycotex Director’s fees have been earned but not paid as at the date of this report. The amounts owed from Glycotex are not expected to be received in cash but are expected to be settled in equity. ** US based employee. ^ Remuneration and benefits covered period of appointment which was only part of the financial year. # Cash retention bonus paid on 31 December, 2010 – there were no performance conditions attached. C.Employment Agreements Novogen Executive Directors and key management executives (standard contracts) It is the Remuneration Committee policy that employment contracts are entered into with each of the executives who are considered key management personnel. Under the terms of the agreement remuneration is reviewed annually and any increases may be made at the discretion of the Remuneration Committee. Key management executives are given the opportunity to receive their base remuneration, which is structured as a total employment cost package, in a variety of forms including cash and prescribed non financial benefits. The employment agreement with the Chief Financial Officer continues until terminated by either party by giving six months notice in accordance with the terms of their contract or in the case of the Company by making a payment in lieu of six months notice to the employee. In the event of the Company terminating without cause, under the terms of the contract the amount payable on termination is equal to 6 months remuneration, in addition to any amount payable in lieu of notice. The Company may terminate the contracts at any time without cause if serious misconduct has occurred. MEI Pharma, Inc. – Chief Executive Officer and Chief Financial Officer Contracts MEI Pharma, Inc. (“MEI”) has entered into employment contracts with its Chief Executive Officer and Chief Financial Officer. These contracts have no set term and detail the amount of remuneration and other benefits applicable on their initial appointment. These contracts do not fix the amount of remuneration increases from year to year. 24 DIRECTORS’ REPORT The Chief Executive Officer of MEI commenced in April, 2010 and is employed under an employment agreement. The current base salary under this agreement is US$440,000 per annum. An additional cash bonus up to a maximum of 40% of the base salary per fiscal year may be payable upon attainment of milestone goals established by the Board.Share options were also granted as part of the employment terms – details of these options is described further under Note 13. In the event that employment is terminated by MEI without cause, payment in lieu of notice equivalent to 12 months base salary is payable. Voluntary termination by the CEO can take place at any time by giving three months notice to MEI. In the event that employment is terminated for cause no severance pay or other benefits are payable by MEI. The Chief Financial Officer of MEI commenced in June, 2010 and is employed under an employment agreement. The current base salary under this agreement is US$265,000 per annum. An additional cash bonus up to a maximum of 20% of the base salary per fiscal year may be payable upon attainment of milestone goals established by the Board.Share options were also granted as part of the employment terms – details of these options is described further under Note 13. In the event that employment is terminated by MEI without cause, payment in lieu of notice equivalent to 12 months base salary is payable. Voluntary termination by the CFO can take place at any time by giving two months notice to MEI. In the event that employment is terminated for cause no severance pay or other benefits are payable by MEI. D. Share Based Compensation Employee share option plan The Company established an Employee Share Option Plan which was approved by shareholders in October, 2007. The employee Share Option Plan provides for the issue of options to eligible employees being an employee or Director of the Company or related company. The number and timing of options issued under the terms of the Employee Share Option Plan is entirely at the discretion of the Board. Each option issued under the Employee Share Option Plan entitles its holder to acquire one fully paid ordinary share and is exercisable at a price generally equal to the weighted average price of such shares at the close of trading on the Australian Stock Exchange Limited for the five days prior to the date of issue. Options generally vest equally over a four year period from the date of grant and expire five years after grant date. No performance conditions apply to the options granted, however, the unvested option lapses if the employee ceases to be an employee during the vesting period. Options are not transferable and can not be settled by the Company in cash. The Employee Share Option Plan provides that in the event of a change of control of the Company or in the event that the Company is taken over, outstanding options become exercisable regardless of vesting status. Remuneration options: granted and vested during the year During the financial year no options were granted, by Novogen Limited, under the Employee Share Option Plan. 25 DIRECTORS’ REPORT The following table set out options issued by MEI to Directors and key management personnel, directly employed by MEI, during the year: Terms and conditions for each grant Granted number Grant date Value per option Exercise price at grant date per share First exercise date Last exercise date (US$) (US$) Non-executive Directors WD Rueckert 20/10/2011 20/10/2012 20/10/2016 Executives DP Gold 1/08/2011 1/08/2012 1/08/2016 TM Zech 1/08/2011 1/08/2012 1/08/2016 Total There were no alterations to the terms and conditions of options granted as remuneration since their grant date. Shares issued on exercise of remuneration options No key management personnel or executives exercised options during the year ended 30 June, 2012. Shares lapsed The value of options for key management personnel, which lapsed during the year ended 30 June, 2012, was nil. End of Audited Remuneration Report. 26 DIRECTORS’ REPORT AUDITOR’S INDEPENDENCE AND NON-AUDIT SERVICES A copy of the Auditor’s independence declaration required under section 307C of the Corporations Act 2001 is set out on page 28. Non-audit services The following non-audit services were provided by the entities’ Auditor Grant Thornton (“GT”) (formerly BDO Audit (NSW-VIC) Pty Ltd). The Directors are satisfied that the provision of non-audit services is compatible with the general standard of independence for auditors imposed by the Corporations Act 2001. The nature and scope of each type of non-audit service means that auditor independence was not compromised. GT received or are due to receive the following amounts for the provision of non-audit services during the year. Tax compliance services S3/S4/S8 review services Signed in accordance with a Resolution of the Board of Directors. /s/ William Rueckert William Rueckert Chairman Sydney, 23 August, 2012 27 AUDITOR’S INDEPENDENCE DECLARATION Auditor’s Independence Declaration To the Directors of Novogen Limited In accordance with the requirements of section 307C of the Corporations Act 2001, as lead auditor for the audit of Novogen Limited for the year ended 30 June 2012, I declare that, to the best of my knowledge and belief, there have been: a no contraventions of the auditor independence requirements of the Corporations Act 2001 in relation to the audit; and b no contraventions of any applicable code of professional conduct in relation to the audit. /s/ Grant Thornton GRANT THORNTON AUDIT PTY LTD Chartered Accountants /s/LWorsley Louise Worsley Partner - Audit & Assurance Sydney, 23 August, 2012 28 CORPORATE GOVERNANCE STATEMENT The Board of Directors of Novogen Limited is responsible for the corporate governance of the Company. The Board guides and monitors the business and affairs of Novogen Limited on behalf of the shareholders by whom they are elected and to whom they are accountable. The principle features of Novogen’s corporate governance regime are set out in this corporate governance statement. The relevant codes, policies and charters that underpin the Company’s corporate governance practices are available on the Company’s website: www.novogen.com. ASX Corporate Governance Council guidelines The Company through the reporting period had corporate governance practices which are consistent in all material respects with the ASX Corporate Governance Council best practice recommendations except for the establishment of a Nomination Committee. The Board continues to review and update its corporate governance practices to ensure it meets the interests of shareholders. The Company believes that it achieves compliance in a manner appropriate for smaller listed entities. Nomination Committee Recommendation 2.4 requires listed entities to establish a Nomination Committee. The duties and responsibility typically delegated to such a committee are included in the responsibilities of the entire Board. Accordingly, during the year ended 30 June, 2012, Novogen Limited did not have a separately established Nomination Committee. The Board does not believe that any marked efficiencies or enhancements would be achieved by the creation of a separate Board sub-committee. Corporate Governance Principles Principle 1. Lay solid foundations for management and oversight The function of the Board ofDirectors is clearly defined in the Board charter and includes the responsibility for: · providing strategic direction for the Company and approving the annual budget; · monitoring financial performance against budget; · determining the capital structure of the Company including the allotment of new capital; · monitoring the performance of the Company’s risk management and internal controls; and · monitoring managerial performance and determining delegated responsibility. Day-to-day management of the Company’s affairs and the implementation of the corporate strategy and policy initiatives are delegated by the Board to the senior executives. Senior executive performance is evaluated by assessing the achievement of financial and non financial objectives. Principle 2. Structure the Board to add value The Board comprises five Non-executive Directors, four of whom are considered independent. Directors are considered to be independent when they are independent of management and free from any business or other relationship that could materially interfere with, or could reasonably be perceived to materially interfere with, the exercise of their unfettered and independent judgement. In the context of Director independence, “materiality” is considered from both the Company and individual Director perspective. In determining whether a Non-executive Director is independent the following factors are taken into account. They must not: · hold more than 5% of the Company’s outstanding shares; · have been employed as an executive within the last 3 years; · have been a Principal of a material professional advisor or consultant; · have a material contractual relationship with the Company; · have served on the Board for a period which could be perceived to interfere with their ability to act in the best interests of the Company; and · be engaged in any business interests which could be perceived to interfere with their ability to act in the best interests of the Company. 29 CORPORATE GOVERNANCE STATEMENT In accordance with the definition of independence above, and the materiality thresholds set, the following Directors of Novogen Limited are considered to be independent: Name Position WD Rueckert Non-executive Director and Chairman JP O’Connor Non-executive Director PR White Non-executive Director R Youngman Non-executive Director The term in office held by each Director in office at 30 June, 2012 is as follows: Name Term in Office WD Rueckert 3 years JT Austin 2 years JP O’Connor 1 month – appointed 25 May, 2012 PR White 2 years R Youngman 2 years The skills, expertise and experience relevant to the position of Director held by each Director in office at the date of this annual report is included in the Directors’ Report commencing on page 4. The Board has established two committees including the Remuneration Committee and the Audit Committee. The role of the Audit Committee is discussed under “Principle 4” of this report. The Remuneration Report commences on page 21. Operation of the Board During the year the Board met twenty times, to save costs, many of these meetings were conducted by teleconference. The performance of the Group is monitored on a monthly basis. Monthly financial reports are presented and analysed for the Group. The Board also reviews the Group’s progress against the objectives outlined in the strategic plan. In addition the Directors analyse Board papers and reports submitted by management. Senior management regularly attend Board meetings to report on particular issues affecting the Company and the Board also engages in regular informal discussions with management. The performance of the Board is reviewed regularly by the Chairman. The performance of each Director is continually monitored by the Chairman and fellow Directors. The performance of the Board is assessed against its effectiveness in ensuring the Company has appropriate strategies to achieve organisational success and that adequate monitoring of organisational and financial performance takes place to meet strategic goals and minimise or manage all forms of risk which may impinge on the Company’s overall performance. 30 CORPORATE GOVERNANCE STATEMENT The Chairman seeks ongoing feedback from individual Directors on any aspect of Board performance and, where appropriate, significant matters are tabled at a full Board meeting for further discussion and resolution. The Chairman conductsan interview with individual Directors on an annual basis covering Board structure and adequacy of skills, meeting process and the performance of the Board both collectively and individually. Any significant issues are raised for further discussion, resolution and appropriate action. An assessment carried out in accordance with this process was undertaken during the reporting period. There are procedures in place, agreed by the Board, to assist Directors in the performance of their duties to the Company and shareholders, by seeking independent professional advice at the Company’s expense. Each Director has direct access to the Company Secretary and the Company Secretary has accountability to the Board on all governance matters. Principle 3. Promote ethical and responsible decision making Code of conduct The Board has approved a Code of Conduct applicable for all Directors and employees. The Code requires that at all times Company personnel act with the utmost integrity, objectivity and in compliance with the letter and spirit of the law and Company policies. Share trading policy The Company has developed a policy for the trading in Company securities by Directors, senior staff and all other employees and it is detailed in the Company’s Code of Conduct. Trading is only permitted in designated trading windows in the 30 days following the release of the half yearly and annual financial results to the market and the 30 day period following the Annual General Meeting. The Code of Conduct which includes the policy on share trading is available on the Company’s website. Diversity Policy Diversity includes, but is not limited to, gender, age, ethnicity and cultural background. The Company, including the subsidiary MEI Pharma, Inc.,is committed to diversity and recognises the benefits arising from employee and board diversity and the importance of benefiting from all available talent. Due to the current size and structure of the Company (13 employees in the Group at the date of this report), the Board believes that it is impractical and unnecessary to establish a formal diversity policy, however the Board does employ informal policies to monitor diversity. The proportion of women in the organisation, by management level, is as follows: No. % Women on the Company's Boards* 2 20% Women in senior management roles Nil n/a Women employees in the Group 6 46% *excludes non-listed subsidiary boards. Principle 4. Safeguard integrity in financial reporting Audit Committee The Board has an Audit Committee which comprises a majority of independent Non-executive Directors and operates under a charter approved by the Board. It is the Board’s responsibility to ensure that an effective internal control framework exists within the Group. This includes internal controls to deal with both the effectiveness and efficiency of significant business processes, the safeguarding of assets, the maintenance of proper accounting records and the reliability of financial information as well as non-financial considerations such as bench marking of operational key performance indicators. The Board has delegated the responsibility for the establishment and maintenance of a framework of internal control and ethical standards for the management of the Company to the Audit Committee. 31 CORPORATE GOVERNANCE STATEMENT The Audit Committee is responsible for the selection and appointment of the external auditor. The Audit Committee reviews the performance of the external auditor on an annual basis and meets with it to discuss audit planning matters and statutory reporting requirements. The Audit Committee also assesses whether non-audit services provided by the external auditor are consistent with maintaining auditor independence. The Audit Committee also meets periodically with the auditor without management being present. The current external auditor, Grant Thornton Audit Pty Limited (“GT”) (previous auditors BDO Audit (NSW-VIC) Pty Ltd), attends the Annual General Meeting. GT rotates its audit engagement partner for listed companies at least every five years. The Audit Committee also provides the Board with additional assurance regarding the reliability of financial information for inclusion in the financial reports. The Board is of the view that the skill and experience of its members are sufficient to enable the Committee to discharge its responsibilities within its charter. The members of the Audit Committee during the year were Peter White (appointed Chairman 18 January, 2012), Josiah Austin and William Rueckert (resigned as Chairman 18 January, 2012). Qualifications of Audit Committee members Qualifications of the members of the Audit Committee are contained in the Directors’ Report commencing on page 4. For details on the number of Audit Committee meetings held during the year and the attendees at those meetings refer to page 20 of the Directors’ Report. Principle 5 and 6. Making timely and balanced disclosure and respect the rights of shareholders Continuous disclosure The Company has written policies and procedures on continuous information disclosure concerning the Group. This is information which a reasonable person would expect to have a material impact on the price of the Company’s securities. Proposed announcements are generally reviewed and approved by the Board prior to release to the ASX and hence to the shareholders, media, analysts brokers and the public. The disclosure policy is overseen and coordinated by the Company Secretary, who has responsibility for ensuring compliance with the continuous disclosure requirements of the Australian Securities Exchange (”ASX”) Listing Rules. Announcements are posted on the Company’s website after they have been released to the ASX. A summary of the Company’s policy on continuous disclosure is available on the Company’s website. The Company aims to provide good quality clear communications to shareholders. Shareholders can access the Company’s annual report and periodic newsletters on the Company’s website. The Company’s website includes presentations, transcripts of corporate presentations, links to analysts reports and Annual Meeting transcripts and is a key source of information for shareholders and prospective shareholders. 32 CORPORATE GOVERNANCE STATEMENT The Company views the Annual General Meeting of shareholders as an opportunity for shareholders to ask questions of the Board. The external auditor attends all Annual General Meetings and is also available to answer shareholder questions. Principle 7. Recognise and manage risk The Board has established controls to safeguard the interests of the Group and to ensure Group policies are in place to minimise risk. These include policies that: · ensure Board approval of a strategic plan, which encompasses the Group’s vision, mission and strategy statements, designed to meet stakeholders needs and manage business risk; · ensure that capital expenditure above a set level is approved by the Board; · ensure business risks are appropriately managed through an insurance and risk management program; · ensure that safety, health, environmental standards and management systems are monitored and reviewed to achieve high standards of compliance and performance; · ensure that cash resources are invested in high quality, secure, financial institutions; and · ensure implementation of Board approved operating plans and budgets and Board monitoring of progress against these budgets, including the establishment and monitoring of key performance indicators. Responsibility for establishing and maintaining effective risk management strategies rests with senior management. The senior management group is also responsible for the risk management culture throughout the Company. The Board oversees the Company’s risk management systems which have been established by management for assessing and managing operational, financial reporting and compliance risks for the Group. CFO Certification TheChief Financial Officer has provided a written statement to the Board: · that the financial reports are complete and present a true and fair view, in all material respects, of the financial condition and operational results of the Company and Group and are in accordance with relevant accounting standards; and · that the above statement is founded on a sound system of risk management and internal controls are operating efficiently and effectively in all material respects. Environmental regulation and health and safety The Board considers the management of occupational health and safety and environmental issues are vital for the success of the business. The Company has established an Occupational Health and Safety Committee to review and manage the work place safety and environment issues. Principle 8. Remunerate fairly and responsibly Remuneration Committee. The Board has established a Remuneration Committee which is responsible for determining and reviewing compensation arrangements for the key management personnel. The Remuneration Committee operates in accordance with its charter which is available on the Company’s website. The Remuneration Committee comprises a majority of independent Non-executive Directors and has responsibility for reviewing and setting the remuneration of any Executive Directors and key management personnel by reference to independent data, external professional advice and the requirement to retain high quality management. Remuneration policies are established to attract and retain highly qualified Directors and senior management. The Remuneration Committee obtains independent advice on the appropriateness of remuneration levels. The members of theRemuneration Committee during the year were William Rueckert (Chairman), Josiah Austin and Peter White. 33 CORPORATE GOVERNANCE STATEMENT During the year the impact of the global financial crisis continued which delayed our ability to raise significant new funds into the Group. In response to this situation the remuneration committee resolved to continue the Director fee reduction of 20% made in February 2009. 34 NOVOGEN LIMITED AND CONTROLLED ENTITIES STATEMENT OF COMPREHENSIVE INCOME for the year ended 30 June, 2012 Notes Consolidated $'000 $'000 Continuing Operations Revenue 2 Other income 2 Research & development expenses ) ) General and administrative expenses ) ) Finance costs - ) Loss before income tax 2 ) ) Income tax expense 3 - (1 ) Loss after tax from continuing operations ) ) Profit after tax from discontinuing operations 21 Loss for the period ) ) Other comprehensive income Net exchange difference on translation of financial statements of foreign controlled entities (net of tax 2012: Nil, 2011:Nil) ) ) Other comprehensive income ) ) Total comprehensive income ) ) Profit/(loss) attributable to: Non-controlling interest ) ) Novogen Limited 12 (c) Total comprehensive income attributable to: Non-controlling interest ) ) Novogen Limited ) ) ) Basic and diluted earnings/(loss) per share (cents) from continuing operations 4 ) ) Basic and diluted earnings/(loss) per share (cents) from discontinuing operations 4 Basic and diluted earnings/(loss) per share (cents) 4 ) The above Statement of Comprehensive Income should be read in conjunction with the accompanying notes. 35 NOVOGEN LIMITED AND CONTROLLED ENTITIES STATEMENT OF FINANCIAL POSITION as at 30 June, 2012 Notes Consolidated $'000 $'000 CURRENT ASSETS Cash and cash equivalents 5 Trade and other receivables 6 Assets held for sale - inventories 7 - Other current assets 8 Total current assets NON-CURRENT ASSETS Property, plant and equipment 9 27 67 Total non-current assets 27 67 TOTAL ASSETS CURRENT LIABILITIES Trade and other payables 10 Provisions 11 Derivative liability 15 - Total current liabilities NON-CURRENT LIABILITIES Provisions 11 7 Total non-current liabilities 7 TOTAL LIABILITIES NET ASSETS EQUITY Contributed equity 12 (a) Reserves 12 (b) ) ) Accumulated losses 12 (c) ) ) Capital and reserves attributable to owners of Novogen Limited Non-controlling interest 12 (d) TOTAL EQUITY The above Statement of Financial Position should be read in conjunction with the accompanying notes. 36 NOVOGEN LIMITED AND CONTROLLED ENTITIES STATEMENT OF CHANGES IN EQUITY for the year ended 30 June, 2012 Consolidated Contributed equity Accumulated losses Reserves Total Non-controlling interest Total equity $'000 $'000 $'000 $'000 $'000 $'000 At 1 July, 2010 ) ) Loss for the period - ) - ) ) ) Exchange differences on translation of foreign operations - - ) Total comprehensive income - ) Issue of share capital by subsidiary - - - less non-controlling interest ) - - ) - Share-based payments - - Share of opening equity transferred to non-controlling interest due to issuance of shares by subsidiary ) ) - Total transactions with owners in their capacity as owners ) ) At 30 June, 2011 ) ) At 1 July, 2011 ) ) Profit/(loss) for the period - - ) ) Exchange differences on translation of foreign operations - - ) Total comprehensive income - ) ) ) Issue of share capital - - - Issue of share capital by subsidiary - - - less non-controlling interest ) - - ) - Share-based payments - - ) Share of opening equity transferred to non-controlling interest due to issuance of shares by subsidiary ) ) ) - Total transactions with owners in their capacity as owners ) ) ) At 30 June, 2012 ) ) The above Statement of Changes in Equity should be read in conjunction with the accompanying notes. 37 NOVOGEN LIMITED AND CONTROLLED ENTITIES STATEMENT OF CASH FLOWS for the year ended 30 June, 2012 Notes Consolidated $'000 $'000 Cash flows from operating activities Net loss before tax ) ) Income tax paid (7
